DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to the arguments filed 18 March 2022, regarding claims filed 14 December 2020.  Currently claims 1-20 are pending and have been examined.  Claims 21-49 were cancelled in a preliminary amendment.  The 101 rejection with withdrawn in the Office Action filed 28 October 2021.

Response to Arguments

Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive.

The Applicant argues on page 3-6 that “Hedley fails to actually disclose or otherwise anticipate any overall building operational score based on the building operations score set, let alone determining for the at least one monitored building environment, an overall building operational score based on the building operations score set… scorecard includes a value corresponding to any of the engineering and consulting services… does not anticipate an overall building operational score based on the building operations score set” and additionally “Hedley discloses individual scorecard and baseline report values analyzed via analysis of collected data without subsequent use in any manner akin to an overall building operations score… fails to include any overall building operations score, and merely includes various graphs for trend analysis and values resulting corresponding to the individual baseline report values”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner first notes that the claim language states “determining, for the at least one monitored building environment and based on the building monitoring data, a building operations score set corresponding to a building operations metric set”.  In order to understand the meaning of overall building operation score as this term seemed broad and it was unclear what specifically the Applicant was attempting to claim the Examiner reviewed the specification.  In the specification there are many mentions of operational score or operational score set, but no specific definition as to what it encompasses.  While there are several mentions of using a predefined algorithm par. [0134] that takes into account monitored data par. [0187] that the Examiner is interpreting somehow to utilize the collection of energy or utility data such as electricity, gas, water, and carbon footprint among others, it was not found how specifically this is all combined to provide an operations score.  It is almost viewed as a black box where some inputs are collected somehow analyzed and some score is provided in an overly broad manner.  This was additionally confused with the ideas in the specification where monitoring somehow takes into account weighted averages of scores par. [0091], as well as the fact that it states in the specification that operations score/evaluation can be different from building to building, but does not appear to provide a degree of specificity as to how the actual score is calculated or generated.
With this in mind in the examination of the claims the Examiner found the Hedley reference which provides a building energy consumption analysis system, which specifically obtains how energy consumption occurs in a building, what steps may be taken to lower the energy footprint and execute detailed energy consumption analysis as indicated in the abstract for clarification.  This is different from the characterization of the reference by the Applicant which alleges that the Hedley reference merely is directed to “scorecard includes a value corresponding to any of the engineering and consulting services”.  While the previously sited Figure 2 may indicate that engineering and consulting services are taken into account this is only half of the graph and is viewed as what takes the collected energy management data collected and is utilized to lower the energy footprint.  This is additionally described in the previously sited par. [0413] which specifically states that a report is generated that provides reporting on “not on the consumption curves” (i.e. building operation data from the monitored building environment), “but also support altering control strategies, schedules, sequences, and set points”… “real time reporting and M&V dashboards supplied by the score boarding and score carding”.  Paragraph [0413] is therefore viewed to take collected energy data and provide enough information to provide support for altering control strategies and set points from scored information about the building environment.  
While some information is collected and used as a baseline as indicated in previously sited par. [0045], the sited paragraph further states that this information is collected and analyzed in order to include full optimization and monitoring along with other data to provide scorecards and generate recommended actions and corrective actions as part of the reporting.  This scorecard is therefore not a stagnant piece of data as it appears the applicant is alleging, but is viewed as a scored value that provides essential data to manage a building.  As noted above as it is not clear exactly what a building operations score set is, it is believed that the Hedley reference provides a scoring system that is based on an analysis of real time energy or utility data as described in the broadest reasonable interpretation of the instant applications’ disclosure.  While in figures 16-21 of the instant applications disclosure an example of a building operations financial score, this as described in the specification is a value that is calculated from a score set, but is distinctly different that the operational score and it is not clear that there is a single overall score value or how the overall score value set is calculated and utilized.
Hedley like the claimed limitation collects all the same energy consumption information from a building and provides a score that provides the ability to measure, and optimize comfort efficiency and operations in real time.  As a score is calculated in Hedley that provides the optimization of comfort, efficiency and operation in real time it is viewed that this value would be a combination of all scores provided to the energy consumption and is therefore viewed as an overall scoring necessary to optimize the building similar to the score sets of the instant application.  As the overall score value and overall score value set are claimed in a broad manner, and that the Hedley reference collects all the same information in order to provide an energy consumption analysis of a building environment.  It is viewed that Hedley teaches the limitations and anticipates the claimed limitations of “determining, for the at least one monitored building environment and based on the building monitoring data, a building operations score set corresponding to a building operations metric set; and determining, for the at least one monitored building environment, an overall building operational score based on the building operations score set”.  The rejection is therefore maintained.  

Double Patenting

Claims 1-20 of this application is patentably indistinct from claim 1-20 of Application No. 17/068,624. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 1-20 because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedley et al. (U.S. Patent Publication 2010/0286937 A1) (hereafter Hedley).

	Referring to Claim 1, Hedley teaches a method, comprising:

at a device with one or more processors and a memory: (see; par. [0006] of Hedley teaches processors and memory).

receiving, via a plurality of environment monitoring sensors positioned in at least one monitored building environment, building monitoring data (see; par. [0042] of Hedley teaches receiving data from sensors that monitors a building including environmental data).

determining, for the at least one monitored building environment and based on the building monitoring data, a building operations score set corresponding to a building operations metric set (see; par. [0413] of Hedley teaches providing scores in a dashboard to facilitate control strategies of the building for better decision making, Figure 2 discloses a diagram depicting different building data sets that are collected, that are measured and verified in order to make changes as part of enterprise energy management system).

determining, for the at least one monitored building environment, an overall building operational score based on the building operations score set (see; par. [0045] of Hedley teaches determining an overall data for a scorecard as well as a baseline report of facility performance, which includes par. [0413] scores, fig. 19 provides a analytics report).


	Referring to Claim 2, see discussion of claim 1 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

receiving building system financial data for the at least one monitored building environment (see; par. [0182] of Hedley teaches a dashboard that provides insight and complimentary content including financial impact data (i.e. financial data)).

generating a building operations financial score set corresponding to the building operations metric set based on at least the building system financial data (see; par. [0182] of Hedley teaches a dashboard (i.e. scorecard) that provides insight and complimentary content including financial impact data (i.e. financial data), par. [0266] including threshold levels (i.e. metrics), where par. [0413] scores are provided to make better operational decisions).


	Referring to Claim 3, see discussion of claim 2 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

retrieving, in real-time, building system rate data from a smart utility system (see; par. [0138]-[0139] of Hedley teaches real time collection of building data, par. [0055] utilizing a smart utility system, including par. [0322] real time electric pricing data to correlate, and provide par. [0413] a score to make better decisions).

generating, utilizing the building system rate data, at least one building operations financial score of the building operations financial score set (see; par. [0182] of Hedley teaches providing a dashboard that includes financial data, based on par. [0413]-[0416] real time score including energy impact, which are used par. [0266] for financials thresholds).


	Referring to Claim 4, see discussion of claim 2 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

causing rendering of a user interface dashboard that comprises at least a building operations financial score of the building operations financial score set (see; Fig. 19A and Fig. 22A of Hedley teaches a dashboard with financials including the scoring to include a percent variance where the data includes financial data from multiple aspects of the building (i.e. score set)).


	Referring to Claim 5, see discussion of claim 2 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

causing rendering of a user interface dashboard that comprises the building operations financial score set and a benchmark financial standard set (see; par. [0082]-[0080]-[0083] of Hedley teaches generating dashboards to provide actionable information to reduce energy reduction and cost savings, including par. [0134] and par. [0167] performance and benchmark of operation data including financial).


	Referring to Claim 6, see discussion of claim 1 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

causing rendering of a user interface dashboard that comprises at least the building operations score set and an benchmark operational score set (see; par. [0210]-[0220] of Hedley teaches generating a benchmark report and building operations scorecards).


	Referring to Claim 7, see discussion of claim 1 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

receiving the building monitoring data from at least one of the plurality of environment monitoring sensors in real-time (see; Figure 8A of Hedley teaches a diagram that provides an example of a detailed scorecards, collected from a building that is based on par. [0199] real time monitoring).


	Referring to Claim 8, Hedley teaches a system.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 9, see discussion of claim 8 above, while Hedley teaches the system above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 10, see discussion of claim 9 above, while Hedley teaches the system above Claim 10 recites the same or similar limitations as those addressed above in claim 3, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 11, see discussion of claim 9 above, while Hedley teaches the system above Claim 11 recites the same or similar limitations as those addressed above in claim 4, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 12, see discussion of claim 9 above, while Hedley teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 13, see discussion of claim 9 above, while Hedley teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 14, see discussion of claim 8 above, while Hedley teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 7, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 15, Hedley teaches a non-transitory computer readable storage medium.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 16, see discussion of claim 15 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 16 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 16 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 16 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 20, see discussion of claim 16 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Verteletskyi et al. (U.S. Patent Publication 2019/0172165 A1) discloses building resource management system.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623